Case 6:19-cv-02106-PGB-LRH Document 15 Filed 12/09/19 Page 1 of 5 PageID 44




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

  JENNIFER KING,

              Plaintiff,

  v.                                  CASE NO.: 6:19-cv-2106-Orl-40LRH

  COMPASSIONATE    HEALTH
  AND MANAGED PAIN LLC,

             Defendant.
  _________________________________/

                 ANSWER AND AFFIRMATIVE DEFENSES

        COMES NOW the Defendant, COMPASSIONATE HEALTH AND

  MANAGED PAIN LLC, by and through its undersigned counsel, and answers

  the Complaint filed herein, and states as to each correspondingly numbered

  paragraph as follows:

                           JURISDICTION AND VENUE

        1.    Denied.

        2.    Denied.

        3.    Admitted.

                                  PARTIES

        4.    Without knowledge and, therefore, denied.


                                       1
Case 6:19-cv-02106-PGB-LRH Document 15 Filed 12/09/19 Page 2 of 5 PageID 45




        5.    Admitted.

                          GENERAL ALLEGATIONS

        6.    Denied.

        7.    Without knowledge and, therefore, denied.

        8.    Admitted.

        9.    Denied.

        10.   Admitted.

        11.   Admitted.

        12.   Denied.

        13.   Denied.

        14.   Denied.

                                    FACTS

        15.   Admitted.

        16.   Denied.

        17.   Denied.

        18.   Denied.

        19.   Denied.

        20.   Denied.




                                       2
Case 6:19-cv-02106-PGB-LRH Document 15 Filed 12/09/19 Page 3 of 5 PageID 46




                  COUNT I – FLSA OVERTIME VIOLATION

          21.   Defendant incorporates and readopts its answers to the allegations

  contained in paragraphs 1 through 20 above as though fully set forth herein.

          22.   Denied.

          23.   Denied.

          24.   Denied.

          WHEREFORE, the Defendant, COMPASSIONATE HEALTH AND

  MANAGED PAIN LLC, demands Judgment denying Plaintiff the relief sought

  herein, that Defendant go hence without day and that Defendant be awarded its

  attorney’s fees and costs incurred to defend this action pursuant to 28 U.S.C. §

  1927.

     COUNT II – UNPAID WAGES UNDER FLORIDA COMMON LAW

          25.   Defendant incorporates and readopts its answers to the allegations

  contained in paragraphs 1 through 20 above as though fully set forth herein.

          26.   Admitted.

          27.   Denied.

          28.   Denied.

          WHEREFORE, the Defendant, COMPASSIONATE HEALTH AND

  MANAGED PAIN LLC, demands Judgment denying Plaintiff the relief sought


                                          3
Case 6:19-cv-02106-PGB-LRH Document 15 Filed 12/09/19 Page 4 of 5 PageID 47




  herein, that Defendant go hence without day and that Defendant be awarded its

  attorney’s fees and costs incurred to defend this action pursuant to 28 U.S.C. §

  1927 and § 448.08, Fla. Stat.

                           AFFIRMATIVE DEFENSES

        1.     Plaintiff’s claims for overtime compensation and liquidated

  damages are barred in whole or in part by the applicable statute of limitations,

  29 U.S.C. § 255.

        2.     Plaintiff’s claims for overtime compensation and liquidated

  damages are barred because Plaintiff did not engage in commerce or in the

  production of goods for commerce as defined by the Fair Labor Standards Act.

        3.     Plaintiff’s claims for overtime compensation and liquidated

  damages are barred because, at all times material hereto, Defendant’s gross

  volume of business was less than $500,000.

        4.     Without admission of liability or wrongdoing, Defendant states

  that its actions were taken in good faith and that it had reasonable grounds for

  believing such actions were not a violation of the Fair Labor Standards Act.

  Pursuant to 29 U.S.C. § 260, Defendant accordingly requests that the Court, in

  the exercise of its sound discretion, not award liquidated damages to Plaintiff.




                                          4
Case 6:19-cv-02106-PGB-LRH Document 15 Filed 12/09/19 Page 5 of 5 PageID 48




                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of December, 2019, I

  electronically filed the foregoing document with the Clerk of the Court using

  CM/ECF. I also certify that the foregoing document is being served this day on

  Anthony M. Knight, Esquire (aknight@wfclaw.com) and Luis A. Cabassa,

  Esquire (lcabassa@wfclaw.com) via transmission of Notices of Electronic

  Filing generated by CM/ECF.

                                             JARETT A. dePAULA, P.A.


                                             /s/ Jarett A. dePaula
                                             JARETT A. dePAULA, ESQUIRE
                                             Florida Bar Number 0050316
                                             595 W. Granada Boulevard, Ste. L
                                             Ormond Beach, Florida 32174
                                             Telephone: 386-676-5678
                                             Facsimile: 386-256-4843
                                             E-mail: jdepaula@depaulalaw.com
                                             Lead Trial Attorney for Defendant




                                        5
